         Case 9:20-cv-00154-DLC Document 12 Filed 02/11/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


TAMARA SCHWEIGERT,                               Case No. CV-20-154-M-DLC

                      Appellant,              JUDGMENT IN A CIVIL CASE


  vs.

TRAVIS SCHWEIGERT,

                      Appellee.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the judgment of the bankruptcy
court that Ms. Schweigert lacked a secured claim under Montana law is
AFFIRMED. IT IS FURTHER ORDERED that the bankruptcy court’s
sustainment of Mr. Schweigert’s objection to Ms. Schweigert’s proof of claim and
conformation of Mr. Schweigert’s Chapter 13 plan is AFFIRMED in accordance
with the Order issued on today's date.

        Dated this 11th day of February, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
